lee, elmer edward v. state                                          








                                                NO.
12-06-00121-CR
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER,
TEXAS
MARVIN WADDLETON, III,         §                      APPEAL
FROM THE 241ST
APPELLANT
 
V.        §                      JUDICIAL
DISTRICT COURT OF
 
THE
STATE OF TEXAS,
APPELLEE   §                      SMITH
COUNTY, TEXAS
                                                                                                                                      
                     
MEMORANDUM OPINION
PER
CURIAM
            This appeal is being dismissed for want of
jurisdiction.  Appellant was convicted of
aggravated assault on a public servant, and punishment was assessed at
imprisonment for life.  Thereafter,
Appellant filed a notice of appeal.  To
be sufficient to invoke the appellate court’s full jurisdiction, the notice of
appeal filed by an appellant in a criminal case must bear the trial court’s
certification of the appellant’s right to appeal under Texas Rule of Appellate
Procedure 25.2(a)(2).  Tex. R. App. P. 25.2(d).  The certification should be part of the
record when notice is filed, but may be added by timely amendment or
supplementation.  Id.  Appellant’s notice of appeal does not include
the required certification.
            On
April 28, 2006, this court notified Appellant through his counsel, pursuant to
Texas Rules of Appellate Procedure 25.2 and 37.1, that the notice of appeal
does not include the trial court certification. 
The notice also informed Appellant that the appeal would be dismissed
unless on or before May 30, 2006, the clerk’s record was amended to include the
required certification.




            The deadline for responding to this court’s notice has
expired, and the clerk’s record has not been amended to show Appellant’s right
to appeal.  Therefore, the appeal is dismissed
for want of jurisdiction.    
            Opinion delivered June 7, 2006.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT
PUBLISH)